DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-4) in the reply filed on 06/26/2022 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2019/0157332).
Regarding claim 1, Long discloses an image sensing module (Fig.9), comprising: a main board  (101) having a first surface and a second surface opposite to each other; and an image sensor (201) disposed on the first surface of the main board (101), and comprising a plurality of isolation structures (203) ([0056]) and a photoelectric conversion element (201) between the plurality of isolation structures (203), wherein a first angle is provided between a light incident surface of the photoelectric conversion element (201) and the first surface of the main board (101) (note: a first angle=0). 
Long does not explicitly disclose a second angle is provided between a light beam incident to the light incident surface of the photoelectric conversion element and a normal vector of the light incident surface, and the second angle is about equal to the Brewster angle at the interface of the light beam incident to the light incident surface.
Examiner however would like to note that “a light beam incident” as well as “a normal vector to the light incident surface” are not a part of the claimed image sensor module but rather these limitations describe how the image senor can be used. And according to MPEP 2115, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In the present case, Long discloses that in image sensor module the angle of the incident can be varied such that the quantum conversion efficiency is improved ([0092]) (Fig.10).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a second angle is provided between a light beam incident to the light incident surface of the photoelectric conversion element and a normal vector of the light incident surface, and the second angle is about equal to the Brewster angle at the interface of the light beam incident to the light incident surface for the purpose of improving quantum conversion efficiency (Long, [0092]).
Regarding claim 2, Long discloses wherein the image sensor comprises a dielectric layer (Fig.9, numeral 200) disposed on the light incident surface of the photoelectric conversion element (201) and the plurality of the isolation structures (203).  
Regarding claim 3, Long discloses wherein the image sensor comprises a plurality of light reflective structures (204) disposed in the dielectric layer (200) and spaced apart from each other (Fig.9).  
Regarding claim 4, Long discloses wherein the plurality of light reflective structures (204) are disposed on the light incident surface of the photoelectric conversion element (201) and the plurality of the isolation structures (203).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891